
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11


THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE "1933 ACT") AND APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM.

THIS SECURITY, AND PAYMENT AND ENFORCEMENT HEREOF, IS SUBJECT TO THE TERMS AND
PROVISIONS OF THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF APRIL      , 2000
BETWEEN WELLS FARGO CREDIT, INC. AND THE HOLDER HEREOF AND ACKNOWLEDGED BY SUCH
HOLDER, AS SUCH SUBORDINATION AGREEMENT MAY BE AMENDED FROM TIME TO TIME.


WILLIAMS CONTROLS, INC.

7.5% Convertible Subordinated Debenture Due March 31, 2003


No.   US$      

    Williams Control, Inc., a Delaware corporation (the "Issuer"), for value
received, hereby promises to pay to      , or registered assigns (the
"Registered Holder"), the principal sum of      (US$      ) on March 31, 2003
(the "Maturity Date"), and to pay interest thereon from            , 2000 or
from the most recent Interest Payment Date (as hereinafter defined) to which
interest has been paid, quarterly, in arrears, on March 1, June 1, September 1
and December 1 in each year, commencing on June 1, 2000 (each an "Interest
Payment Date") at the rate of seven and one-half (7.5%) percent per annum until
the principal hereof is paid. In the event that the Issuer does not make a
quarterly interest payment within fifteen (15) days after the end of the
applicable quarter, the interest rate for such quarter (to the extent that the
payment of such interest shall be legally enforceable) shall be fifteen (15%)
percent per annum on any overdue principal and on any overdue installment of
interest, which amount shall accrue daily, from the date such interest is due
hereunder (i.e. the beginning of the quarter in which such interest payment is
due) through and including the date of payment. The interest so payable, and
punctually paid, on any Interest Payment Date will be paid to the person (the
"Registered Holder") in whose name this Security is registered at the close of
business on February 15, May 15, August 15 or November 15 (whether or not a
business day) as the case may be (each a "Regular Record Date"), next preceding
such Interest Payment Date. Interest shall be computed on the basis of the
actual number of days elapsed and the actual number of days in the relevant
period.

    If this Security is converted into shares of common stock, $.01 par value
per share, of Issuer (the "Common Stock") pursuant to Sections 10 or 11 below:
(A) on or prior to the initial Regular Record Date, interest shall be calculated
through and including the date of conversion and shall be paid on such date; or
(B) after any (i) Interest Payment Date and on or prior to the next Regular
Record Date, interest shall be calculated through and including the date of
conversion and shall be paid on the date of conversion to the Person in whose
name this Security is registered at the close of business on the date of
conversion; or (ii) Regular Record Date and on or prior to the next succeeding
Interest Payment Date shall be paid on such Interest Payment Date calculated,
however, only through the date of conversion, notwithstanding such conversion,
and such interest shall be paid to the Person in whose name this Security is
registered at the close of business on such Regular Record Date.

    Principal of this Security shall be payable at the earliest of the Maturity
Date, Redemption Date or Acceleration Date (each as hereinafter defined) against
surrender hereof at the principal executive offices of the Issuer in the United
States. Payments of principal and of any interest on this Security shall be made
in such coin or currency of the United States of America as at the time of
payment is legal tender for payment of pubic and private debts. Payments of
principal of this Security shall be made against surrender hereof, and payments
of interest on this Security shall be made, in accordance with the foregoing and
subject to applicable laws and regulations, by check mailed on or before the due

--------------------------------------------------------------------------------

date for such payment to the person entitled thereto at such person's address
appearing on the Security Register (as hereinafter defined) or to such other
address as the Registered Holder may have previously given notice to the Issuer
in writing. Interest shall accrue and be payable on this Security through the
earlier of the Maturity Date, Conversion Date or Redemption Date. If the
principal on this Security is accelerated, interest shall accrue and be payable
until the date of payment. The Issuer covenants that until this Security has
been delivered to it for cancellation, or monies sufficient to pay the principal
of and interest in this Security have been made available for payment and paid,
it will at all times maintain at its principal executive offices in the United
States an office or agency for the payment of the principal of and interest on
the Securities as herein provided.

    1.  Security.  

    (a) This Security is one of a duly authorized issue of securities of the
Issuer (herein called the "Securities"), designated as "7.5% Convertible
Subordinated Debenture Due March 31, 2003," limited in aggregate principal
amount to $6,000,000. The Securities have been offered and sold pursuant to
Issuer's Confidential Private Placement Memorandum dated March 27, 2000 (the
"Memorandum"). The obligations of the Issuer hereunder are not secured by any
mortgage, pledge, encumbrance, security agreement or other security device and
only the full faith and credit of the Issuer are pledged for the payment of all
principal and interest due under this Security. The Securities are joint and
several direct, unconditional and general obligations of the Issuer.

    (b) The Securities will be subordinate and inferior to Issuer's existing
secured debt and any secured debt the Issuer may incur in the future excluding
any indebtedness owed to affiliates of the Issuer (collectively, "Senior
Indebtedness"). The Issuer for itself, its successors and assigns, covenants and
agrees and each Registered Holder of this Debenture, its successors and assigns,
by its acceptance of this Debenture likewise covenants and agrees, that to the
extent provided below the payment of the principal of and interest on this
Debenture is hereby expressly subordinated and junior in right of payment to the
extent and in the manner hereinafter set forth, to all Senior Indebtedness. From
time to time, one or more holders of this Security may enter into a separate
subordination agreement (a "Subordination Agreement") with a holder of Senior
Indebtedness (an "Opt-Out Senior Lender"). In the event that one or more holders
of this Security enter into a Subordination Agreement with an Opt-Out Senior
Lender, the terms and conditions of the Subordination Agreement shall govern as
between the holder or holders of this Security and the Opt-Out Senior Lender,
and the terms and conditions of Sections 1(b) through 1(k) of this Security
shall not be applicable and shall be inoperative as between the holder or
holders of this Security and the Opt-Out Senior Lender.

    (c) Upon the acceleration of any Senior Indebtedness or upon the maturity of
the entire principal amount of any Senior Indebtedness by lapse of time,
acceleration or otherwise, all such Senior Indebtedness which has been so
accelerated or matured shall first indefeasibly be paid in full before any
payment is made by the Issuer or any person acting on behalf of the Issuer on
account of any obligations evidenced by this Debenture.

    (d) The Issuer shall not pay any principal portion of this Debenture before
the scheduled due date thereof or pay any interest payable under this Debenture
if there exists a Default or Event of Default (as such terms are defined in the
instruments evidencing Senior Indebtedness) with respect to any Senior
Indebtedness (hereinafter referred to as a "Blockage Event").

    (e) The Issuer shall have the right to pay any principal portion of this
Debenture before the scheduled due date thereof and shall resume payment of
interest payable under this Debenture and a Blockage Event shall be deemed to
have terminated:

    (i)  when such Default or Event of Default on Senior Indebtedness, as
applicable, is cured or waived;

2

--------------------------------------------------------------------------------

    (ii) when the Registered Holder hereof shall have cured any such Default or
Event of Default on Senior Indebtedness to the extent such Default or Event of
Default can be cured by payment of money, which amount shall be added to the
principal amount owing to the Registered Holder pursuant to this Debenture; or

    (iii) 180 days after the occurrence of such Default or Event of Default,
provided, that at the end of such 180 days, if any of the following events
exists or occurs, the Blockage Event shall continue: (A) a Default in payment of
any amount with respect to the Senior Indebtedness; (B) an acceleration of the
Senior Indebtedness; or (C) the occurrence of an event of the type described
below in subsection 1(k) hereof, provided, further, that a Blockage Event with
respect to a single specified Default or Event of Default may be deemed to occur
only once for each 360 day period.

    (f)  At any time there exists a Blockage Event, (i) the Issuer shall not,
directly or indirectly, make any payment of any part of this Debenture, (ii) the
Registered Holder hereof shall not demand or accept from the Issuer or any other
person any such payment or cancel, set-off or otherwise discharge any part of
the indebtedness represented by this Debenture, and (iii) neither the Issuer nor
the Registered Holder hereof shall otherwise take or permit any action
prejudicial to or inconsistent with the priority position of any holder of
Senior Indebtedness over the Registered Holder of this Debenture.
Notwithstanding the foregoing or any other provision of this Debenture to the
contrary, the occurrence and continuance of a Blockage Event shall not limit or
in any other manner affect the exercise of the Registered Holder's conversion
rights pursuant to Section10.

    (g) Any holder of Senior Indebtedness is hereby authorized to demand
specific performance of this Debenture, whether or not the Issuer shall have
complied with the provisions hereof applicable to it, at any time when the
Registered Holder hereof shall have failed to comply with any provision hereof
applicable to such Registered Holder. The Registered Holder hereby irrevocably
waives any defense based on the adequacy of a remedy at law which might be
asserted as a bar to the remedy of specific performance hereof in any action
brought therefor by any holder of Senior Indebtedness. The Registered Holder
further (i) waives presentment, demand, notice and protest in connection with
all negotiable instruments evidencing Senior Indebtedness, notice of any loan
made, extension granted or other action taken in reliance hereon and all demands
and notices of every kind in connection with this Debenture or Senior
Indebtedness; and (ii) assents to any renewal, extension or postponement of the
time of payment of Senior Indebtedness or any other indulgence with respect
thereto, to any substitution, exchange or release of collateral therefor and to
the addition or release of any person primarily or secondarily liable thereon.

    (h) No right of any holder of Senior Indebtedness to enforce the
subordination of the obligations shall be impaired by any act or failure to act
by the Issuer or the Registered Holder or by their failure to comply with this
Debenture or any other agreement or document evidencing, related to or securing
the obligations hereunder. Without in any way limiting the generality of the
preceding sentence, the holders of Senior Indebtedness may, at any time and from
time to time, without the consent of or notice to the Registered Holder, without
incurring responsibility to the Registered Holder and without impairing or
releasing the subordination provided in this Debenture or the obligations of the
Registered Holder hereof to the holders of Senior Indebtedness, do any one or
more of the following: (i) change the manner, place or terms of payment of, or
renew or alter, any Senior Indebtedness, or otherwise amend or supplement in any
manner, any Senior Indebtedness, or any instrument evidencing the same or any
agreement under which Senior Indebtedness is outstanding; (ii) sell, exchange,
release or otherwise deal with any property pledged, mortgaged or otherwise
securing any Senior Indebtedness; (iii) release any Person or entity liable in
any manner for the collection of any Senior Indebtedness; and (iv) exercise or
refrain from exercising any rights against the Issuer or any other Person or
entity.

3

--------------------------------------------------------------------------------

    (i)  In the event that the Issuer shall make any payment or prepayment to
the Registered Holder on account of the obligations under this Debenture which
is prohibited by this Section 1, such payment shall be held by the Registered
Holder, in trust for the benefit of, and shall be paid forthwith over and
delivered to, the holders of Senior Indebtedness (pro rata as to each of such
holders on the basis of the respective amounts and priorities of Senior
Indebtedness held by them) to the extent necessary to pay all Senior
Indebtedness due to such holders of Senior Indebtedness in full in accordance
with its terms (whether or not such Senior Indebtedness is due and owing), after
giving effect to any concurrent payment or distribution to or for the holders of
such Senior Indebtedness.

    (j)  After all Senior Indebtedness indefeasibly is paid in full and until
the obligations under the Debenture are paid in full, the Registered Holder
shall be subrogated to the rights of holders of Senior Indebtedness to the
extent that distributions otherwise payable to the Registered Holder have been
applied to the payment of Senior Indebtedness. For purposes of such subrogation,
no payments or distributions to holders of such Senior Indebtedness of any cash,
property or securities to which the Registered Holder would be entitled except
for the provisions of this Section 1 and no payment over pursuant to the
provisions of this Section 1 to holders of such Senior Indebtedness by the
Registered Holder, shall, as between the Issuer, its creditors other than
holders of such Senior Indebtedness, and the Registered Holder, be deemed to be
a payment by the Issuer to or on account of such Senior Indebtedness, it being
understood that the provisions of this Section 1 are solely for the purpose of
defining the relative rights of the holders of such Senior Indebtedness, on the
one hand and the Registered Holder hereof, on the other hand.

    (k) In any insolvency, receivership, bankruptcy, dissolution, liquidation or
reorganization proceeding, or in any other proceeding, whether voluntary or
involuntary, by or against the Issuer under any bankruptcy or insolvency law or
laws relating to relief of debtors, to compositions, extensions or readjustments
of indebtedness:

    (i)  the claims of any holders of Senior Indebtedness against the Issuer
shall be paid indefeasibly in full in cash before any payment is made to the
Registered Holder;

    (ii) until all Senior Indebtedness is indefeasibly paid in full in cash any
distribution to which the Registered Holder would be entitled but for this
Section 4 shall be made to holders of Senior Indebtedness; and

    (iii) the holders of Senior Indebtedness shall have the right to enforce,
collect and receive every such payment or distribution and give acquittance
therefor. In furtherance of the foregoing, in the event that the Issuer shall
file or have filed against it a petition under any chapter or Title 11 of the
United States Code or any comparable statute, with the result that the Issuer is
excused from the obligation to pay all or any part of the amount otherwise
payable in respect of the Senior Indebtedness during the period subsequent to
the commencement of such proceedings, the Registered Holder agrees that all or
such part of such amount shall be payable out of, and to that extent diminish
and be at the expense of, the Registered Holder's reorganization dividends or
other distributions in respect of any claim filed by it as a creditor or
interest holder. In the event the holders of Senior Indebtedness receive amounts
in excess of payment in full (cash) of amounts outstanding in respect of Senior
Indebtedness (without giving effect to whether claims in respect of the Senior
Indebtedness are allowed in any insolvency proceeding), the holders of the
Senior Indebtedness shall pay such excess amounts to the Registered Holder.

    2.  Denominations.  The Securities are issuable only in fully registered
form and in minimum authorized denominations of $1,000 and any integral multiple
of $1,000 in excess thereof.

    3.  Right to Participate.  If, within ninety (90) days of the Final Closing
Date, the Company desires to offer any convertible securities to any party or
parties (other than the Debentures offered pursuant

4

--------------------------------------------------------------------------------

to this Private Placement), the Company shall, prior to the first closing of any
such sale of convertible securities, provide written notice to all holders of
the Debentures. Such notice shall include a description of the proposed
transaction and all documents relating thereto and shall afford each holder of a
Debenture the right to participate in such transaction. Each holder of a
Debenture shall have fifteen (15) days after receiving notice from the Company
to deliver written notice to the Company (together with the original Debenture
and such other documents as the Company shall reasonably request) that such
holder desires to participate in such transaction. Any holder desiring to
participate must do so as to all but not less than all of the Purchase Price
paid for the Debenture. After receipt by the Company of the holder's notice to
participate, the Company will promptly deliver to such holder the convertible
security together with a check for all accrued and unpaid interest received on
the Debenture through the closing date when the new convertible security was
sold.

    4.  Transfer.  

    (a) So long as any Securities remain Outstanding(as hereinafter defined),
the Issuer shall maintain at its principal executives offices in the United
States an office or agency where Securities may be presented or surrendered for
payment, where Securities may be surrendered for registration of transfer or
exchange, where Securities may be surrendered for conversion pursuant to
Sections 10 or 11 hereof, and where notices and demands to or upon the Issuer in
respect of the Securities may be served. The Issuer will at all times act as its
own security registrar and paying and transfer agent for such purposes and
agrees to cause to be kept at such office a register (the "Security Register")
in which, subject to such reasonable regulations as it may prescribe, the Issuer
will provide for the registration of Securities and registration of transfers of
Securities. As of the date this Security was originally issued, such principal
executive offices of the Issuer were located at 14100 SW 72nd Avenue, Portland,
Oregon 97224 (the "Principal Executive Offices"). The Issuer shall not change
the location of its Principal Executive Offices unless Issuer provides all
Registered Holders with no less than thirty (30) days prior written notice.

    (b) The transfer of a Security is registrable on the Security Register upon
surrender of such Security at the principal executive offices of Issuer duly
endorsed by, or accompanied by a written instrument of transfer in form
reasonably satisfactory to the Issuer duly executed by the Registered Holder
thereof, or the Registered Holder's attorney duly authorized in writing,
together with any certifications and representations which Issuer may reasonably
require to reflect compliance with all applicable securities laws, rules and
regulations and the due authorization of the transaction. Upon such surrender of
this Security for registration of transfer, the Issuer shall execute and
deliver, in the name of the designated transferee or transferees, one or more
new Securities, dated the date of the execution thereof, of any authorized
denominations and of a like tenor, form and aggregate principal amount.

    (c) At the option of the Registered Holder, upon request confirmed in
writing, Securities may be exchanged for Securities of any authorized
denominations and of a like tenor, form and aggregate principal amount upon
surrender of the Securities to be exchanged at the principal executive offices
of the Issuer. Whenever any Securities are so surrendered for exchange, the
Issuer shall execute and deliver the Securities which the Registered Holder
making the exchange is entitled to receive. Any registration of transfer or
exchange will be effected only upon the Issuer being reasonably satisfied with
the documents of title and identity of the person making the request and subject
to compliance with applicable Federal and state securities laws.

    (d) All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Issuer, evidencing the same
debt, and entitled to the same benefits, as the Securities surrendered upon such
registration of transfer or exchange. No service or other charges shall be made
for any registration of transfer or exchange, but the Issuer may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

5

--------------------------------------------------------------------------------

    (e) Prior to due presentment of this Security for registration of transfer,
the Issuer may treat the person in whose name this Security is registered as the
owner hereof for all purposes, whether or not this Security be overdue, and the
Issuer shall not be affected by notice to the contrary.

    5.  Payments When Banking Institutions are Closed.  In any case where the
due date for the payment of the principal of or interest on any Security shall
be at any place of payment a day on which banking institutions are authorized or
obligated by law to close, then payment of principal or interest, as the case
may be, need not be made on such date at such place but may be made on the next
succeeding day at such place which is not a day on which banking institutions
are authorized or obligated by law to close, with the same force and effect as
if made on the date for such payment, and interest shall accrue and be paid for
the period through and including the date of payment.

    6.  Taxes.  

    (a) The Issuer shall pay all stamp and other duties and taxes, if any, which
may be imposed by the United States or any political subdivision thereof, any
state or any political subdivision thereof or any other taxing authority with
respect to the issuance of the Securities.

    (b) Except as specifically provided in this Security, the Issuer shall not
be required to make any payment with respect to any tax, assessment or other
governmental charge imposed by any government or any political subdivision or
taxing authorities thereof or therein.

    7.  Representations and Warranties of the Issuer.  The Issuer represents and
warrants to the Registered Holder as of April      , 2000, as follows:

    (a) Issuer is a corporation duly organized, existing and in good standing
under the laws of its state of incorporation and has the corporate power to
conduct the business which it conducts and proposes to conduct.

    (b) The execution, delivery and performance of the Securities by the Issuer
has been duly approved by the Board of Directors of Issuer and all other actions
required to authorize and effect the offer and sale of the Securities have been
duly taken and approved.

    (c) The Securities and the Common Stock issuable upon Conversion of the
Securities (the "Conversion Shares") have been duly and validly authorized. The
Securities and Conversion Shares, when issued and paid for in accordance with
the terms hereof, will be fully paid and non-assessable and valid and binding
obligations of the Issuer enforceable in accordance with their respective terms.

    (d) Issuer will, at all times that there are Outstanding, have authorized
and reserved a sufficient number of shares of Common Stock to provide for
conversion of the Securities into shares of Common Stock.

    (e) Issuer has obtained all licenses, permits and other governmental
authorizations necessary to the conduct of its business; such licenses, permits
and other governmental authorizations obtained are in full force and effect; and
Issuer is in all material respects complying therewith.

    (f)  Issuer knows of no pending or threatened legal or governmental
proceedings to which Issuer is a party which could materially adversely affect
the business, property, financial condition or operations of the Issuer.

    (g) Issuer is not in violation of or default under, nor will the execution
and delivery of the Securities, the issuance of the Common Stock upon conversion
of the Securities and the incurrence of the obligations herein and therein set
forth and the consummation of the transactions herein or therein contemplated,
result in a violation of, or constitute a default under the certificate of
incorporation or by-laws, the performance or observance of any material
obligations, agreement, covenant or condition contained in any bond, debenture,
note or other evidence of indebtedness or in any material contract, indenture,
mortgage, loan agreement, lease, joint venture or other

6

--------------------------------------------------------------------------------

agreements or instrument to which the Issuer is a party or by which it or any of
its properties may be bound or in violation of any material order, rule,
regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign.

    (h) The financial information contained in the Memorandum presents fairly
the financial condition of the Issuer as of the date and for the periods
indicated.

    8.  Covenants of the Issuer.  Issuer hereby covenants and agrees that for so
long as any of the Securities shall remain Outstanding:

    (a) it will duly and punctually pay the principal of and any interest on the
Securities in accordance with the terms hereof;

    (b) it will do or cause to be done all things necessary to preserve and keep
in full force and effect its existence, rights (charters and statutory) and
franchises;

    (c) it will cause all material properties used or useful in the conduct of
its business to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment and will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the reasonable judgment of Issuer may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times; provided, however, that the foregoing shall not prevent
the Issuer from discontinuing the operation or maintenance of any such
properties if such discontinuance is, in the reasonable judgment of Issuer,
desirable in the conduct of its business or the business of any of its
subsidiaries, and not disadvantageous in any material respect to the holders of
Securities; and, provided, further, that the failure to comply herewith shall
not be deemed a breach hereof unless such failure would have a material adverse
effect on the business, financial condition or results of operations of Issuer
and its subsidiaries, taken as a whole (a "Material Adverse Effect");

    (d) it will pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, (I) all taxes, assessments and governmental
charges levied or imposed upon the Issuer or upon the income, profits or
property of the Issuer, and (ii) all lawful claims for labor, materials and
supplies which, if unpaid, might by law become a lien upon the property of the
Issuer; provided, however, that the Issuer shall not be required to pay or
discharge or cause to be paid or discharged any such tax, assessment, charge or
claim whose amount, applicability or validity is being contested in good faith
by appropriate proceedings; and, provided, further, that the failure to comply
herewith shall not be deemed a breach if it would not have a Material Adverse
Effect;

    (e) it shall furnish to each Registered Holder of Securities a copy of all
documents it is required to send to its shareholders at the time the same are
sent to shareholders, including, without limitation, annual reports and proxy
statements;

    (f)  as soon as it becomes aware of the same, it shall give written notice
to each Registered Holder of Securities of any event or occurrence which by
itself or with notice or lapse of time or both would entitle the holders of the
Securities to declare the principal of and any interest on the Securities
immediately due and payable pursuant to Section 15 hereof;

    (g) it will promptly obtain and maintain from time to time all
authorizations, permits, approvals, consents, licenses and exemptions which are
required under any applicable law or regulation to enable it to perform all of
its payment, conversion and other material obligations under the Securities or
which may be required for the validity or enforceability of the Securities;
provided, however, that the failure to obtain and maintain such authorizations,
permits, approvals, consents, licenses and exemptions as to material obligations
other than payment and conversion shall not constitute a breach of this
provision unless such non-compliance materially adversely affects the Issuer's
ability to comply with its obligations under the Securities;

7

--------------------------------------------------------------------------------

    (h) it will duly and punctually comply with and observe all statutes now or
hereafter in force and all ordinances, regulation and by-laws thereunder and all
requirements and orders of any government or other public authority; provided,
however, that any non-compliance with any such statute, ordinance, regulation or
by-law shall not constitute a breach of this provision unless such
non-compliance materially adversely affects the Issuer's ability to comply with
its obligations under the Securities;

    (i)  it shall permit any representative of any Registered Holder or Holders
of at least $250,000 aggregate principal amount of the Securities to make
inspections of, and to report on, the property of, and business operations being
carried out by, the Issuer or any of its subsidiaries;

    (j)  it shall maintain and keep in force with reputable insurers and in
adequate amounts, property, casualty, third party liability, business
interruption and all such other insurances as would prudently be effected and
maintained in the case of a company carrying on a business similar to that of
the Issuer;

    (k) it shall not:

    (i)  declare or pay any cash dividends on its Common Stock or purchase,
redeem or otherwise acquire or retire for value any shares of Common Stock
(other than under the terms of the Issuer's stock option plan); or

    (ii) consolidate with or merge into any other Person, where the Issuer is
not the surviving corporation, or convey, transfer, lease or otherwise dispose
of all or substantially all of its assets, except in compliance with the terms
and conditions set forth in Section 12 below.

    9.  Registration Rights.  

    (a) As soon as possible after the Final Closing Date (as defined in the
Memorandum), but in no event later than ninety (90) days after the Final Closing
Date (regardless of whether the maximum number of Securities shall have been
sold), Issuer shall, at its sole cost and expense, file a registration statement
on the appropriate form under the 1933 Act with the Securities and Exchange
Commission ("SEC") covering all of the Conversion Shares and as set forth in
this Section 9(a) (collectively, the "Registrable Securities"), time being of
the essence. Issuer will use its best efforts to have such registration
statement declared effective as soon as possible thereafter, and shall keep such
registration statement current and effective for at least three (3) years from
the effective date thereof or until such earlier date as all of the Registrable
Securities registered pursuant to such registration statement shall have been
sold or otherwise transferred. If the Registration Statement is not filed within
such ninety (90) days, the Conversion Price (as hereinafter defined) shall be
reduced (and concomitantly, the number of shares of Common Stock issuable upon
Conversion of the Securities shall increase) by the percentage resulting from
multiplying three (3%) percent by the number of thirty (30) day periods, or any
part thereof, beyond such ninety (90) day period until the registration
statement covering the Registrable Securities is filed with the SEC.
Notwithstanding anything to the contrary contained herein, and in addition to
the adjustments set forth in the preceding sentence, if the Registration
Statement shall not be declared effective within 180 days after the Final
Closing Date (regardless of whether the maximum number of Securities shall have
been sold), then the Conversion Price shall be reduced (and concomitantly the
number of shares of Common Stock issuable upon the conversion of the Securities
shall increase) by the percentage resulting from multiplying three (3%) percent
by the number of thirty (30) day periods, or any part thereof, beyond the
180-day period until the Registration Statement described herein covering the
Registrable Securities is declared effective. Notwithstanding the foregoing, the
Conversion Price shall not be reduced pursuant to this Section 9(a) by more than
thirty-six (36%) percent in the aggregate.

8

--------------------------------------------------------------------------------



    (b) In the event Issuer effects any registration under the 1933 Act of any
Registrable Securities pursuant to Sections 9(a) above or 9(g) below, the Issuer
shall indemnify, to the extent permitted by law, and hold harmless any
Registered Holder whose Registrable Securities are included in such Registration
Statement (each, a "Seller"), any underwriter, any officer, director, employee
or agent of any Seller or underwriter, and each other person, if any, who
controls any Seller or underwriter within the meaning of Section 15 of the 1933
Act, against any losses, claims, damages or liabilities, judgment, fines,
penalties, costs and expenses, joint or several, or actions in respect thereof
(collectively, the "Claims"), to which each such indemnified party becomes
subject, under the 1933 Act or otherwise, insofar as such Claims arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the registration statement or prospectus or any amendment or
supplement thereto or any document filed under a state securities or blue sky
law (collectively, the "Registration Documents") or insofar as such Claims arise
out of or are based upon the omission or alleged omission to state in any
Registration Document a material fact required to be stated therein or necessary
to make the statements made therein not misleading, and will reimburse any such
indemnified party for any legal or other expenses reasonably incurred by such
indemnified party in investigating or defending any such Claim; provided that
the Issuer shall not be liable in any such case to the extent such Claim is
based upon an untrue statement or alleged untrue statement of a material fact or
omission or alleged omission of a material fact made in any Registration
Document in reliance upon and in conformity with written information furnished
to Issuer by or on behalf of any indemnified party specifically for use in the
preparation of such Registration Document.

    (c) In connection with any registration statement in which any Seller is
participating, each Seller, severally and not jointly, shall indemnify, to the
extent permitted by law, and hold harmless Issuer, each of its directors, each
of its officers who have signed the registration statement, each other person,
if any, who controls Issuer within the meaning of Section 15 of the 1933 Act,
each other Seller and each underwriter, any officer, director, employee or agent
of any such other Seller or underwriter and each other person, if any, who
controls such other Seller or underwriter within the meaning of Section 15 of
the 1933 Act against any Claims to which each such indemnified party may become
subject under the 1933 Act or otherwise, insofar as such Claims (or actions in
respect thereof) are based upon any untrue statement or alleged untrue statement
of any material fact contained in any Registration Document, or insofar as any
Claims are based upon the omission or alleged omission to state in any
Registration Document a material fact required to be stated therein or necessary
to make the statements made therein not misleading, and will reimburse any such
indemnified party for any legal or other expenses reasonably incurred by such
indemnified party in investigating or defending any such claim; provided,
however, that such indemnification or reimbursement shall be payable only if,
and to the extent that, any such Claim arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
any Registration Document in reliance upon and in conformity with written
information furnished to Issuer by the Seller specifically for use in the
preparation thereof.

    (d) Any person entitled to indemnification under Sections 9(b) or 9(c) above
shall notify promptly the indemnifying party in writing of the commencement of
any Claim if a claim for indemnification in respect thereof is to be made
against an indemnifying party under this Section 9(d), but the omission of such
notice shall not relieve the indemnifying party from any liability which it may
have to any indemnified party otherwise than under Section 9(b) or 9(c) above,
except to the extent that such failure shall materially adversely affect any
indemnifying party or its rights hereunder. In case any action is brought
against the indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
in, and, to the extent that it chooses, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party; and, after notice from
the indemnifying party to the indemnified party that it so chooses, the
indemnifying party shall not be liable for any legal or

9

--------------------------------------------------------------------------------

other expenses subsequently incurred by the indemnified party in connection with
the defense thereof other than reasonable costs of investigation; provided,
however, that (i) if the indemnifying party fails to take reasonable steps
necessary to defend diligently the Claim within twenty (20) days after receiving
notice from the indemnified party that the indemnified party believes it has
failed to do so; (ii) if the indemnified party who is a defendant in any action
or proceeding which is also brought against the indemnifying party reasonably
shall have concluded that there are legal defenses available to the indemnified
party which are not available to the indemnifying party; or (iii) if
representation of both parties by the same counsel is otherwise inappropriate
under applicable standards of professional conduct, the indemnified party shall
have the right to assume or continue its own defense as set forth above (but
with no more than one firm of counsel for all indemnified parties in each
jurisdiction, except to the extent any indemnified party or parties reasonably
shall have concluded that there are legal defenses available to such party or
parties which are not available to the other indemnified parties or to the
extent representation of all indemnified parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct) and
the indemnifying party shall be liable for any reasonable expenses therefor;
provided, that no indemnifying party shall be subject to any liability for any
settlement of a Claim made without its consent (which may not be unreasonably
withheld, delayed or conditioned). If the indemnifying party assumes the defense
of any Claim hereunder, such indemnifying party shall not enter into any
settlement without the consent of the indemnified party if such settlement
attributes liability to the indemnified party (which consent may not be
unreasonably withheld, delayed or conditioned).

    (e) If for any reason the indemnity provided in Section 9(b) or 9(c) above
is unavailable, or is insufficient to hold harmless, an indemnified party, then
the indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of any Claim in such proportion as is appropriate
to reflect the relative benefits received by the indemnifying party on the one
hand and the indemnified party on the other from the transactions contemplated
by this Agreement. If, however, the allocation provided in the immediately
preceding sentence is not permitted by applicable law, or if the indemnified
party failed to give the notice required by Section 9(d) above, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the indemnifying party and the
indemnified party as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable in respect of any Claim shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such Claim.
Notwithstanding the foregoing, no underwriter or controlling person thereof, if
any, shall be required to contribute, in respect of such underwriter's
participation as an underwriter in the offering, any amount in excess of the
amount by which the total price at which the Registrable Securities underwritten
by it and distributed to the public were offered to the public exceeds the
amount of any damages which such underwriter has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The obligation
of any underwriters to contribute pursuant to this subsection (e) shall be
several in proportion to their respective underwriting commitments and not
joint.

    (f)  The provisions of Sections 9(b) through 9(e) hereof shall be in
addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or

10

--------------------------------------------------------------------------------

contract and shall remain operative and in full force and effect regardless of
any investigation made or omitted by or on behalf of any indemnified party and
shall survive the transfer of the Registrable Securities by any such party.

    (g) If the registration statement as filed pursuant to Section 9(a) above is
not then effective, then Registered Holders shall have certain "piggy-back"
registration rights.

    A.  If at any time after the Initial Closing Date (as defined in the
Memorandum), Issuer shall file with the SEC a registration statement under the
1933 Act registering any shares of Common Stock owned by any person or entity,
Issuer shall give written notice to each Registered Holder thereof prior to such
filing.

    B.  Within fifteen (15) days after such notice from Issuer, each Registered
Holder shall give written notice to Issuer whether or not the Registered Holder
desires to have all of the Registered Holder's Registrable Securities included
in the registration statement. If a Registered Holder fails to give such notice
within such period, such Registered Holder shall not have the right to have such
Registered Holder's Registrable Securities registered pursuant to such
registration statement. If a Registered Holder gives such notice, then Issuer
shall include such Registered Holder's Registrable Securities in the
registration statement, at Issuer's sole cost and expense, subject to the
remaining terms of this Section 9(g).

    C.  If the registration statement relates to an underwritten offering, and
the underwriter shall determine in writing that the total number of shares of
Common Stock to be included in the offering, including the Registrable
Securities, shall exceed the amount which the underwriter deems to be
appropriate for the offering, the number of shares of the Registrable Securities
shall be reduced in the same proportion as the remainder of the shares in the
offering and each Registered Holder's Registrable Securities included in such
registration statement will be reduced proportionately. For this purpose, if
other securities in the registration statement are derivative securities, their
underlying shares shall be included in the computation. The Registered Holders
shall enter into such agreements as may be reasonably required by the
underwriters and the Registered Holders shall pay to the underwriters
commissions relating to the sale of their respective Registrable Securities.

    D.  The Registered Holders shall have two (2) opportunities to have the
Registrable Securities registered under this Section 9(g).

    E.  The Registered Holder shall furnish in writing to Issuer such
information as Issuer shall reasonably require in connection with a registration
statement.

    (h) If and whenever Issuer is required by the provisions of this Section 9
to use its best efforts to register any Registrable Securities under the 1933
Act, Issuer shall, as expeditiously as possible under the circumstances:

    A.  Prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use its best efforts to cause such registration
statement to become effective as soon as possible and remain effective.

    B.  Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement current and to comply with the
provisions of the 1933 Act, and any regulations promulgated thereunder, with
respect to the sale or disposition of all Registrable Securities covered by the
registration statement required to effect the distribution of the securities,
but in no event shall Issuer be required to do so for a period of more than
three (3) years following the effective date of the registration statement.

11

--------------------------------------------------------------------------------

    C.  Furnish to the Sellers participating in the offering, copies (in
reasonable quantities) of summary, preliminary, final, amended or supplemented
prospectuses, in conformity with the requirements of the 1933 Act and any
regulations promulgated thereunder, and other documents as reasonably may be
required in order to facilitate the disposition of the securities, but only
while Issuer is required under the provisions hereof to keep the registration
statement current.

    D.  Use its best efforts to register or qualify the Registrable Securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions of the United States as the Sellers participating in
the offering shall reasonably request, and do any and all other acts and things
which may be reasonably necessary to enable each participating Seller to
consummate the disposition of the Registrable Securities in such jurisdictions.

    E.  Notify each Seller selling Registrable Securities, at any time when a
prospectus relating to any such Registrable Securities covered by such
registration statement is required to be delivered under the 1933 Act, of
Issuer's becoming aware that the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, and promptly prepare and furnish to each such Seller selling
Registrable Securities a reasonable number of copies of a prospectus
supplemented or amended so that, as thereafter delivered to the purchasers of
such Registrable Securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing.

    F.  As soon as practicable after the effective date of the registration
statement, and in any event within eighteen (18) months thereafter, make
generally available to Sellers participating in the offering an earnings
statement (which need not be audited) covering a period of at least twelve (12)
consecutive months beginning after the effective date of the registration
statement which earnings statement shall satisfy the provisions of Section 11(a)
of the 1933 Act, including, at Issuer's option, Rule 158 thereunder. To the
extent that Issuer files such information with the SEC in satisfaction of the
foregoing, Issuer need not deliver the above referenced earnings statement to
Seller.

    G.  Upon request, deliver promptly to counsel of each Seller participating
in the offering copies of all correspondence between the SEC and Issuer, its
counsel or auditors and all memoranda relating to discussions with the SEC or
its staff with respect to the registration statement and permit each such Seller
to do such investigation at such Seller's sole cost and expense, upon reasonable
advance notice, with respect to information contained in or omitted from the
registration statement as it deems reasonably necessary. Each Seller agrees that
it will use its best efforts not to interfere unreasonably with Issuer's
business when conducting any such investigation and each Seller shall keep any
such information received pursuant to this Subsection G confidential.

    H.  Provide a transfer agent and registrar located in the United States for
all such Registrable Securities covered by such registration statement not later
than the effective date of such registration statement.

    I.  List the Registrable Securities covered by such registration statement
on such exchanges and/or the NASDAQ as the Common Stock is then currently
listed.

    J.  Pay all Registration Expenses (as hereinafter defined) incurred in
connection with a registration of Registrable Securities, whether or not such
registration statement shall become

12

--------------------------------------------------------------------------------

effective; provided that each Seller shall pay all underwriting discounts,
commissions and transfer taxes, and their own counsel fees, if any, relating to
the sale or disposition of such Seller's Registrable Securities pursuant to a
registration statement. As used herein, "Registration Expenses" means any and
all reasonable and customary expenses incident to performance of or compliance
with the registration rights set forth herein, including, without limitation,
(i) all SEC, stock exchange and National Association of Securities Dealers, Inc.
registration and filing fees, (ii) all fees and expenses of complying with state
securities or blue sky laws (including reasonable fees and disbursements of
counsel for the underwriters in connection with blue sky qualifications of the
Registrable Securities but no other expenses of the underwriters or their
counsel), (iii) all printing, messenger and delivery expenses, and (iv) the
reasonable fees and disbursements of counsel for Issuer and Issuer's independent
public accountants.

    (i)  Issuer acknowledges that there is no adequate remedy at law for failure
by it to comply with the provisions of this Section 9 and that such failure
would not be adequately compensable in damages, and therefore agrees that its
agreements contained in this Section 9 may be specifically enforced. In the
event that Issuer shall fail to file such registration statement when required
pursuant to Section 9(a) above or to keep any registration statement effective
as provided in this Section or otherwise fails to comply with its obligations
and agreements in this Section 9, then, in addition to any other rights or
remedies the Registered Holders may have at law or in equity, including without
limitation, the right of rescission, the Issuer shall indemnify and hold
harmless the Registered Holders from and against any and all manner or loss
which they may incur as a result of such failure. In addition, the Issuer shall
also reimburse the Registered Holders for any and all reasonable legal fees and
expenses incurred by them in enforcing their rights pursuant to this Section 9,
regardless of whether any litigation was commenced.

    10.  Voluntary Conversion.  

    (a) Each Registered Holder of Securities may at any time convert all or any
amount of the principal amount of the Securities then owned by such Registered
Holder into shares of Common Stock of Issuer at a conversion price equal to
$2.375 per share of Common Stock, subject to adjustment as provided in this
Section 10.

    (b) The conversion right granted in Section 10(a) hereof may be exercised
only by a Registered Holder of Securities, in whole or in part, by the surrender
of the certificate or certificates representing the Securities to be converted
at the principal executive offices of the Issuer against delivery of that number
of shares of whole Common Stock as shall be computed by dividing the face amount
of the Securities being converted by the Conversion Price on the Conversion
Date. At the time of conversion of Securities, the Issuer shall pay in cash to
the Registered Holder thereof an amount equal to all accrued and unpaid
interest, if any, to and including the Conversion Date. Each Security
surrendered for conversion shall be endorsed by the Registered Holder. Issuer
will transmit the Common Stock certificates issuable upon conversion of any
Securities and a certificate representing the balance of the Securities to the
Registered Holder via express courier within three (3) business days after the
Conversion Date. The term "Conversion Date" shall mean the date the original
Notice of Conversion and Securities being converted are received by the Issuer.
The term "Notice of Conversion" shall mean the written notice from the
Registered Holder to the Issuer.

    (c) All Common Stock which may be issued upon conversion of the Securities
will, upon issuance, be duly issued, fully paid and non-assessable and free from
all taxes, liens, and charges with respect to the issue thereof. At all times
that any Securities are Outstanding, Issuer shall have authorized and shall have
reserved for the purpose of issuance upon such conversion into Common Stock of
all Securities, a sufficient number of shares of Common Stock to provide for the

13

--------------------------------------------------------------------------------

conversion of all Outstanding Securities at the then effective Conversion Price.
Without limiting the generality of the foregoing, if, at any time, the
Conversion Price is decreased or increased, the number of shares of Common Stock
authorized and reserved for issuance by Issuer upon the conversion of the
Securities shall be proportionately increased or decreased, as the case may be.

    (d) The Initial Conversion Price is $2.375 per share of Common Stock
("Initial Conversion Price"). The Initial Conversion Price shall be adjusted as
provided for below in this Section 10(d) (the Initial Conversion Price and the
Initial Conversion Price, as thereafter then adjusted, shall be referred to as
the "Conversion Price") and the Conversion Price from time to time shall be
further adjusted as provided for below in this Section10(d). Upon each
adjustment of the Conversion Price, the Registered Holders of the Securities
shall thereafter be entitled to receive upon conversion, at the Conversion Price
resulting from such adjustment, the number of shares of Common Stock obtained by
dividing the face amount of the Securities being converted by the Conversion
Price, as then adjusted. The Conversion Price shall be adjusted as follows:

    (i)  In the case of any amendment to the Certificate of Incorporation of
Issuer to change the designation of the Common Stock or the rights, privileges,
restrictions or conditions in respect to the Common Stock or division of the
Common Stock, the Securities shall be adjusted so as to provide that upon
conversion thereof the Registered Holder shall receive, in lieu of each share of
Common Stock theretofore issuable upon such conversion, the kind and amount of
shares, other securities, money and property receivable upon such designation,
change or division by such holder issuable upon such conversion had the
conversion occurred immediately prior to such designation, change or division.
The Securities shall be deemed thereafter to provide for adjustments which shall
be as nearly equivalent as may be practicable to the adjustments provided for in
this Section 10. The provisions of this Subsection 10d)(i) shall apply in the
same manner to successive reclassifications, changes, consolidations and
mergers.

    (ii) If Issuer shall at any time subdivide its outstanding shares of Common
Stock into a greater number of shares of Common Stock, or declare a dividend or
make any other distribution upon the Common Stock payable in shares of Common
Stock, the Conversion Price in effect immediately prior to such subdivision or
dividend or other distribution shall be proportionately reduced, and conversely,
in case the outstanding shares of Common Stock shall be combined into a smaller
number of shares of Common Stock, the Conversion Price in effect immediately
prior to such combination shall be proportionately increased.

    (iii) If the Issuer shall at any time issue or otherwise sell or distribute
shares of Common Stock for a consideration per share in cash or property, or the
Issuer shall issue options or warrants to purchase Common Stock (other than
options granted pursuant to the Issuer's directors' and employee stock option
and stock purchase plans existing as of January 25, 2000) that are exercisable
at, or the Issuer shall issue or otherwise sell or distribute rights to
subscribe for or securities convertible into or exchangeable for Common Stock,
at a price less than the then effective Conversion Price, the Conversion Price
then in effect shall automatically be reduced by multiplying the then Conversion
Price by a fraction, the numerator of which shall be the number of shares of
Common Stock outstanding immediately prior to such issuance, sale or
distribution plus the number of shares of Common Stock which the aggregate
consideration received or to be received by the Issuer for such issuance, sale
or distribution (such consideration, if other than cash, as determined by the
Board of Directors including a majority of the Directors who are not officers or
employees of the Issuer or any of its subsidiaries, whose determination shall be
conclusive and described in a resolution of the Board of Directors) would
purchase at the Conversion Price per share, and the denominator of which shall
be the number of shares of Common Stock outstanding immediately after giving
effect to such issuance, sale or distribution. Notwithstanding anything herein
to the contrary,

14

--------------------------------------------------------------------------------

no adjustment shall be made to the Conversion Price upon: (i) the exercise of
any outstanding options, warrants or other rights to purchase Common Stock or
upon conversion of any securities or other rights convertible into Common Stock,
which options, warrants, securities or other rights were outstanding prior to
March 27, 2000; (ii) the issuance, sale or distribution of up to 750,000 shares
of Common Stock in the aggregate (regardless of price) or (iii) shares or
options issued in connection with an acquisition of another entity (regardless
of whether such acquisition is consummated by the purchase of assets or equity
securities).

    (iv) If any capital reorganization or reclassification of the capital stock
of the Issuer, or any consolidation or merger of the Issuer with another
corporation or entity, or the sale of all or substantially all of the Issuer's
assets to another corporation or other entity shall be effected in such a way
that holders of shares of Common Stock shall be entitled to receive stocks,
securities, other evidence of equity ownership or assets with respect to or in
exchange for shares of Common Stock, then, as a condition of such
reorganization, reclassification, consolidation, merger or sale (except as
otherwise provided below in this Section 10), lawful and adequate provisions
shall be made whereby the Registered Holder shall thereafter have the right to
receive upon the basis and upon the terms and conditions specified herein, such
shares of stock, securities, other evidence of equity ownership or assets as may
be issued or payable with respect to or in exchange for a number of outstanding
shares of such Common Stock equal to the number of shares of Common Stock
immediately theretofore purchasable and receivable upon the Conversion of this
Debenture under this Section 10 had such reorganization, reclassification,
consolidation, merger or sale not taken place, and in any such case appropriate
provisions shall be made with respect to the rights and interests of such
Registered Holder to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Conversion Price and of the number
of shares of Common Stock receivable upon the Conversion of this Debenture)
shall thereafter be applicable, as nearly as may be, in relation to any shares
of stock, securities, other evidence of equity ownership or assets thereafter
deliverable upon the Conversion hereof (including an immediate adjustment, by
reason of such consolidation or merger, of the Conversion Price to the value for
the Common Stock reflected by the terms of such consolidation or merger if the
value so reflected is less than the Conversion Price in effect immediately prior
to such consolidation or merger). Subject to the terms of this Debenture, in the
event of a merger or consolidation of the Issuer with or into another
corporation or other entity as a result of which the number of shares of common
stock of the surviving corporation or other entity issuable to holders of Common
Stock of the Issuer, is greater or lesser than the number of shares of Common
Stock of the Issuer outstanding immediately prior to such merger or
consolidation, then the Conversion Price in effect immediately prior to such
merger or consolidation shall be adjusted in the same manner as though there
were a subdivision or combination of the outstanding shares of Common Stock of
the Issuer. The Issuer shall not effect any such consolidation, merger or sale,
unless, prior to the consummation thereof, the successor corporation (if other
than the Issuer) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume by written instrument executed and mailed or
delivered to the Registered Holder, the obligation to deliver to the Registered
Holder such shares of stock, securities, other evidence of equity ownership or
assets as, in accordance with the foregoing provisions, the Registered Holder
may be entitled to receive or otherwise acquire. If a purchase, tender or
exchange offer is made to and accepted by the holders of more than fifty (50%)
percent of the outstanding shares of Common Stock of the Issuer, the Issuer
shall not effect any consolidation, merger or sale with the Person having made
such offer or with any Affiliate of such Person, unless prior to the
consummation of such consolidation, merger or sale the Registered Holder of this
Debenture shall have been given a reasonable opportunity to then elect to
receive upon the Conversion of this Debenture

15

--------------------------------------------------------------------------------

the amount of stock, securities, other evidence of equity ownership or assets
then issuable with respect to the number of shares of Common Stock of the Issuer
in accordance with such offer.

    (e) Whenever the Conversion Price shall be adjusted pursuant to Section
10(d) hereof, Issuer shall issue a certificate signed by its President or Vice
President and by its Treasurer, Assistant Treasurer, Secretary or Assistant
Secretary, setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated (including a description of the basis on which the Board of
Directors of Issuer made any determination hereunder), and the Conversion Price
after giving effect to such adjustment, and shall cause copies of such
certificates to be mailed (by first-class mail, postage prepaid) to each
Registered Holder of Securities. Issuer shall make such certificate and mail it
to each such holder promptly after each adjustment.

    (f)  No fractional Common Stock shall be issued in connection with any
conversion (or forced conversion, if applicable) of Securities, but in lieu of
such fractional shares, the Issuer shall make a cash payment therefor equal in
amount to the product of the applicable fraction multiplied by the Conversion
Price then in effect.

    11.  Forced Conversion.  All, but not less than all, of the principal amount
of the outstanding Securities are convertible, at the option of Issuer, into
shares of Common Stock at the Conversion Price, provided that on the day that
the Forced Conversion Notice (as hereinafter defined) is given by Issuer to all
Registered Holders and on the Forced Conversion Date (as hereinafter defined),
the following conditions are satisfied: (i) the Conversion Shares have been
registered by Issuer pursuant to the 1933 Act as provided for in Section 9 above
and such registration is then currently effective; and (ii) the average of the
closing bid price per share of the Common Stock, as listed or such exchange or
the NASDAQ as the Common Stock then trades, during twenty (20) trading days out
of the thirty (30) consecutive trading days ending five (5) trading days prior
to the date the Forced Conversion Notice is sent, is at least two hundred (200%)
percent of the Conversion Price. Any notice of Conversion ("Forced Conversion
Notice") must be given by Issuer to all Registered Holders no less than thirty
(30) days nor more than forty-five (45) days prior to the date set forth for
conversion (the "Forced Conversion Date"). The Forced Conversion Notice shall
remain effective only if the registration statement provided for in Section 9
remains effective continually throughout the notice period. On the Forced
Conversion Date, the Issuer shall pay to all Registered Holders of Securities,
all accrued and unpaid interest on the Securities through and including the
Forced Conversion Date.

    12.  Change of Control.  

    (a) In the event that there is a "Change of Control Event" of the Issuer,
the Issuer shall immediately notify each holder hereof. Each holder may, within
fifteen (15) days after written notice from the Issuer, elect to accelerate the
maturity date of the Debentures owned by such holder to a date not less than 30
but not more than 45 days after the date of such notice from Issuer ("Redemption
Date").

    (b) For purposes hereof, a "Change of Control Event" shall be deemed to have
occurred if (i) any "person" (as such term is defined at Section 13(d) of the
Securities Exchange Act of 1934) other than the Issuer or an entity then
controlled by the Issuer is or becomes the beneficial owner, directly or
indirectly of securities of the Issuer representing fifty (50%) percent or more
of the combined voting power of the Issuer's then outstanding securities,
including securities such person may have acquired directly from the Issuer;
(ii) the Issuer merges or consolidates with another corporation and an entity
controlled by the Issuer immediately prior to the merger or consolidation is not
the surviving entity or if the Issuer is the surviving entity, holders of eighty
(80%) percent or more of the voting power of the Issuer immediately prior to the
merger or consolidation do not own, immediately after the merger or
consolidation, sixty-five (65%) percent

16

--------------------------------------------------------------------------------

or more of the voting power of the surviving entity; or (iii) a sale, lease,
exchange or other disposition of all or substantially all of the assets of the
Issuer takes place.

    13.  Issuance of New Securities.  

    (a) If any mutilated Security is surrendered to the Issuer, the Issuer shall
execute and deliver in exchange therefor a new Security of like tenor and
principal amount, bearing a number not contemporaneously outstanding.

    (b) If there is delivered to the Issuer (a) evidence to its reasonable
satisfaction of the destruction, loss or theft of any Security and (b) such
reasonable security or indemnity as may be required by it to save it harmless,
then, in the absence of notice to the Issuer that such Security has been
acquired by a bona fide purchaser, the Issuer shall execute and deliver in lieu
of any such destroyed, lost or stolen Security a new Security of like tenor and
principal amount and bearing a number not contemporaneously outstanding.

    (c) Upon the issuance of any new Security under this Section 13, the Issuer
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses connected therewith.

    (d) Any new Security delivered pursuant to this Section 13 shall be so dated
that neither gain nor loss in interest shall result from such exchange.

    (e) The provisions of this Section 13 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Securities.

    14.  Meetings.  

    (a) A meeting of holders of the Securities may be called at any time and
from time to time to make, give or take any request, demand, authorization,
direction, notice, consent, waiver or other action provided by the Securities to
be made, given or taken by holders of Securities or to modify, amend or
supplement the terms of the Securities as hereinafter provided. Notice of every
meeting of holders of Securities, setting forth the time and the place of such
meeting and in general terms the action proposed to be taken at such meeting,
shall be given as provided for in the terms of the Securities, not less than
fifteen (15) nor more than sixty (60) days prior to the date fixed for the
meeting. Such meetings may be called at any time for any such purpose by the
Issuer or by the holders of at least twenty-five (25%) percent in the aggregate
principal amount of the Outstanding Securities by, in the case of the holders,
written request to the Issuer setting forth in reasonable detail the action
proposed to be taken at the meeting. Upon receipt of any such request, the
Issuer shall call such meeting for such purposes by giving notice thereof.

    (b) To be entitled to vote at any meeting of holders of Securities, a person
shall be a registered holder of Outstanding Securities or a person duly
appointed by an instrument in writing as proxy for such a holder. The persons
entitled to vote more than fifty (50%) percent in principal amount of the
Outstanding Securities shall constitute a quorum. The Issuer may make such
reasonable and customary regulations as it shall deem advisable for any meeting
of holders of Securities with respect to the appointment of proxies in respect
of holders of Securities, the record date for determining the registered owners
of Securities who are entitled to vote at such meeting (which date shall be set
forth in the notice calling such meeting hereinabove referred to and which shall
be not less than fifteen (15) nor more than sixty (60) days prior to such
meeting), the adjournment and chairmanship of such meeting, the appointment and
duties of inspectors of votes, the submission and examination of proxies,
certificates and other evidence of the right to vote, and such other matters
concerning the conduct of the meeting as it shall deem appropriate.

17

--------------------------------------------------------------------------------

    (c) At any meeting of holders of Securities duly called and held as
specified above, upon the affirmative vote, in person or by proxy thereunto duly
authorized in writing, of the Registered Holders of not less than seventy-five
(75%) percent in aggregate principal amount of Outstanding Securities, or with
the written consent of the Registered Holders of not less than seventy-five
(75%) percent in aggregate principal amount of Outstanding Securities, the
Issuer may modify, amend or supplement the terms of the Securities in any way,
and the holders of Securities may make, take or give any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
the terms of the Securities to be made, given or taken by holders of Securities;
provided, however, that no such action may, without the consent of Registered
Holders of Securities owning ninety (90%) percent or more in the aggregate
principal amount of Outstanding Securities affected thereby, (a) change the due
date for the payment of the principal of or any installment of interest on any
Security, (b) reduce the principal amount of any Security, the portion of such
principal amount which is payable upon acceleration of the maturity of such
Security or the interest rate thereon, (c) change the coin or currency in which
or the required places at which payment with respect to interest or principal in
respect of Securities is payable, (d) permit the Issuer to redeem the Securities
(other than as specifically provided in this Security), or (e) reduce the
proportion of the principal amount of Securities the vote or consent of the
holders of which is necessary to modify, amend or supplement the terms and
conditions of the Securities or to make, take or give any request, demand,
authorization, direction, notice, consent, waiver or other action provided
hereby or thereby to be made, taken or given.

    (d) Any instrument given by or on behalf of any Registered Holder of a
Security in connection with any consent to or vote for any such modification,
amendment, supplement, request, demand, authorization, direction, notice,
consent, waiver or other action will be irrevocable once given and will be
conclusive and binding on all subsequent holders of such Security or any
Security issued directly or indirectly in exchange or substitution therefor or
in lieu thereof. Any such modification, amendment, supplement, request, demand,
authorization, direction, notice, consent, waiver or other action will be
conclusive and binding on all holders of Securities, whether or not they have
given such consent or cast such vote, and whether or not notation of such
modification, amendment, supplement, request, demand, authorization, direction,
notice, consent, waiver or other action is made upon the Securities. Notice of
any modification or amendment of, supplement to, or request, demand,
authorization, direction, notice, consent, waiver or other action with respect
to the Securities shall be given to each registered holder of Securities
affected thereby, in all cases as provided herein.

    (e) Securities executed and delivered after the effectiveness of any such
modification, amendment, supplement, request, demand, authorization, direction,
notice, consent, waiver or other action shall bear a notation in the form
reasonably approved by the Issuer as to any matter provided for in such
modification, amendment, supplement, request, demand, authorization, direction,
notice, consent, waiver or other action. New Securities modified to conform to
any such modification, amendment, supplement, request, demand, authorization,
direction, notice, consent, waiver or other action may be prepared by the Issuer
and executed and delivered in exchange for Outstanding Securities.

    (f)  For purposes of the provisions of the Securities, any Security executed
and delivered by the Issuer shall, as of any date of determination, be deemed to
be "Outstanding", except:

    (i)  Securities theretofore canceled by the Issuer or delivered to the
Issuer for conversion or cancellation or held by the Issuer for reissuance but
not reissued by the Issuer; or

    (ii) Securities that have become due and payable at Maturity or otherwise
and with respect to which monies sufficient to pay the principal thereof and any
interest thereon shall have been made available to the Registered Holders
thereof; or

18

--------------------------------------------------------------------------------

    (iii) Securities in lieu of or in substitution for which other Securities
shall have been authenticated and delivered pursuant to the terms of the
Securities;

provided, however, that in determining whether the Registered Holders of the
requisite principal amount of Outstanding Securities are present at a meeting of
holders of Securities for quorum purposes or have consented to or voted in favor
of any request, demand, authorization, direction, notice, consent, waiver,
amendment, modification or supplement hereunder, Securities owned directly or
indirectly by the Issuer or any Affiliate of the Issuer shall be disregarded and
deemed not to be Outstanding.

    15.  Notice.  Where the terms of the Securities provide for notice to the
holders of any event, such notice shall be sufficiently given if given in
writing and mailed, first class postage prepaid, to each Registered Holder
affected by such event, at his address as it appears in the register for the
Securities. Any notice may be waived in writing by the Person entitled thereto,
either before or after the event, and such waiver shall be equivalent of such
notice.

    16.  Events of Default.  In the event of:

    (a) default in the payment of any interest on any Security for a period of
ten (10) days after Maturity; or

    (b) default in the payment of the principal of any Security at Maturity; or

    (c) the breach by the Issuer of any of the representations and warranties
set forth in Section 6 of the Securities; or

    (d) default in the performance or breach of any other material covenant or
agreement contained in the Securities for a period of thirty (30) days after the
date on which written notice of such default requiring the Issuer to remedy the
same and stating that such notice is a "Notice of Default", shall first have
been given to the Issuer by a Registered Holder or Holder(s) owning fifteen
(15%) percent or more of Securities; or

    (e) default under one or more bonds, debentures, notes or other evidence of
Indebtedness in excess of $250,000 in the aggregate, whether such Indebtedness
is secured or unsecured and whether such Indebtedness now exists or shall
hereinafter be created, which has not been cured within a period of thirty (30)
days; or

    (f)  any misstatement of a material fact in the Memorandum or omission of a
material fact necessary to make the information in the Memorandum not misleading
(regardless of any investigation made by any Registered Holders); or

    (g) the entry by a court having jurisdiction of (i) a decree or order for
relief in respect of the Issuer in an involuntary case or proceeding under any
applicable bankruptcy, insolvency, reorganization or other similar law or (ii) a
decree or order adjudging the Issuer a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Issuer under any applicable law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of the Issuer or of any substantial part of the property
of the Issuer, or ordering the winding up or liquidation of the affairs of the
Issuer, and any such decree or order for relief or any such other decree or
order shall continue unstayed and in effect for a period of sixty (60)
consecutive days; or

    (h) commencement by any Issuer of a voluntary case or proceeding under any
applicable bankruptcy, insolvency, reorganization or other similar law or of any
other case or proceeding to be adjudicated a bankrupt or insolvent, or the
consent by the Issuer to the entry of a decree or order for relief in respect of
the Issuer in an involuntary case or proceeding under any applicable bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any

19

--------------------------------------------------------------------------------

bankruptcy or insolvency case or proceeding against the Issuer, or the filing by
the Issuer of a petition or answer or consent seeking reorganization or relief
under any such applicable law, or the consent by the Issuer to the filing of
such petition or to the appointment of or the taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Issuer or of any substantial part of its property, or the making by the
Issuer of an assignment for the benefit of creditors, or the taking of action by
the Issuer in furtherance of any such action;

then a Registered Holder or Registered Holders owning fifteen (15%) percent or
more of the Securities may, at their option, declare the principal of this
Security and the interest accrued hereon to be due and payable immediately (such
date being the "Acceleration Date") by written notice to the Issuer at its
principal executive offices, and unless all such defaults shall have been cured
by the Issuer prior to receipt of such written notice, the principal of this
Security and the interest accrued thereon shall become and be immediately due
and payable.

    17.  Amendments and Modifications.  In the event that any of the terms of
this Agreement are modified or amended, other than the date of issuance and face
value of the Debenture, at any time after one or more Closings, the Issuer shall
notify each Lender, in writing, of such modification(s) or amendment(s). Each
Registered Holder in debentures may accept all such terms, at the sole
discretion of such Registered Holder by providing written notice to the Issuer
within fifteen (15) days after having received such notification from the
Issuer. If no such acceptance is received by the Issuer within said fifteen (15)
days, the term of this Debenture shall remain unmodified by such modification(s)
or amendment(s).

    18.  Governing Law; Jurisdiction.  This Security shall be governed by and
construed in accordance with the laws of New York without regard to the
conflicts-of-laws principles thereof. The Issuer hereby irrevocably (a) submits
to the exclusive jurisdiction of, and agrees that any action, suit or other
proceeding at law, in equity or otherwise, shall only be brought in the Supreme
Court, New York County, or Federal District Court for the Southern District of
New York, for the purpose of any such suit, action or other proceeding arising
out of or based upon this Agreement or the transactions contemplated hereby
("Action"); (b) waives, to the extent not prohibited by applicable law, rule or
regulation, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such Action, any claim that any such person is not subject
personally to the jurisdiction of the aforementioned courts, that its property
is exempt or immune from attachment or execution, that any such action brought
in the aforementioned court is brought in an inconvenient forum, that the venue
of any such action brought in the aforementioned court is improper, or that this
Agreement, or the transactions contemplated hereby enforced in or by such court,
and (c) consents to service of process in any such Action by recognized
overnight courier service. Nothing herein shall affect the right to serve
process in any other manner permitted by law.

    19.  Definitions.  The following terms shall have the meaning ascribed to
them below:

    "Affiliate" means any Person directly or indirectly controlling, controlled
by or under direct or indirect control with another Person.

    "Contingent Obligations", as applied to any Person, means any direct or
indirect liability, contingent or otherwise, of that Person (i) with respect to
any Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof, (ii)
with respect to any letter of credit issued for the account of that person,
unpaid bankers' acceptances, bankers' assurances or guarantees or similar items,
or (iii) under any Interest Rate Protection Agreement or any long-term foreign
currency exchange contract, currency swap agreement,

20

--------------------------------------------------------------------------------

currency futures contract, currency option contract, synthetic capital or
similar arrangement designed to protect the Person entering into the same
against fluctuations in currency values. Contingent Obligations shall include,
without limitation, (A) the direct or indirect guaranty, endorsement, co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another, (B) the obligation to make take-or-pay or similar payments if
required regardless of non-performance by any other party or parties to an
agreement, and (C) any liability of such Person for the obligations of another
through any agreement (contingent or otherwise) (x) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), (y) to maintain
the solvency, any balance sheet item, level of income or financial condition of
another, or (z) to make take-or-pay or similar payments if required regardless
of non-performance by any other party or parties to an agreement (provided that,
in the case of any agreement described under Sub-clauses (C)(x) or (C)(y) of
this sentence, the primary purpose or intent thereof is as described in the
preceding sentence). The amount of any Contingent Obligation of a Person shall
be equal to the amount of the obligation so guaranteed or otherwise supported,
subject to any limitation as to amount contained in the instrument or agreement
creating or evidencing such Contingent Obligation; or in the case of Contingent
Obligations referred to in clause (iii) above, the mark-to-market value of such
Contingent Obligation at the relevant date of determination.

    "Control" means possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

    "Indebtedness" of any Person means, at any date of determination, without
duplication, (i) all obligations of such Person for borrowed money, (ii) that
portion of obligations with respect to capital leases that is properly
classified as a liability on a balance sheet of such Person in conformity with
GAAP, (iii) notes payable and drafts accepted of such Person representing
extensions of credit whether or not representing obligations for borrowed money,
(iv) any obligation of such Person owed for all or any part of the deferred
price of the property or services, which price or obligation is (x) due more
than (or has not been discharged prior to) three (3) months from the date of
incurrence of the obligation in respect thereof, or (y) evidenced by a note,
instrument or other written agreement, (v) all Contingent Obligations of such
Person, and (vi) all indebtedness of the type described in clauses (i) through
(v) above that is secured by any Lien on any property or asset owned or held by
such person (provided that the amount of such indebtedness included as
Indebtedness under this clause (vi) shall not exceed the market value of the
property or asset subject to such Lien).

    "Lien" means any mortgage, pledge, hypothecation, security interest,
encumbrance, charge or lien (statutory or otherwise) or assignment, deposit
arrangement or other preferential arrangement in respect of an interest in
property intended to secure, support or otherwise assure payment of an
obligation (including, without limitation, any conditional sale or other title
retention agreement and any lease having substantially the same economic effect
as the foregoing).

    "Maturity" when used with respect to any Security, means the date on which
the principal of such Security or an installment of principal becomes due and
payable as therein or herein provided, whether at the Stated Maturity or by
declaration or acceleration, call for redemption or otherwise.

    "Person" means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or government (whether Federal,
state, county, city, municipal or otherwise, including without limitation, any
instrumentality, division, agency, body or department thereof).

    "Stated Maturity" when used with respect to any Security or any installment
of interest thereon, means the date specified in such Security as the fixed date
on which the principal of such Security or such installment of interest is due
and payable.

21

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly
executed and it corporate seal to be affixed hereto.

    WILLIAMS CONTROLS, INC.
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
Dated: April   , 2000            [SEAL]

22

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.11



WILLIAMS CONTROLS, INC. 7.5% Convertible Subordinated Debenture Due March 31,
2003
